EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Brooklyn Federal Bancorp, Inc. Brooklyn, New York We consent to the incorporation by reference in Registration Statement No. 333-144311 on Form S-8 of our report dated June 27, 2011 with respect to the consolidated financial statements of Brooklyn Federal Bancorp, Inc., which report appears in this Annual Report on Form 10-K of Brooklyn Federal Bancorp, Inc. for the year ended September 30, 2010. /s/ Crowe Horwath LLP Crowe Horwath LLP New York, New York June 27, 2011
